Citation Nr: 1616746	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss on a de novo basis.  

4.  Entitlement to service connection for tinnitus on a de novo basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript is in the record.  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss and tinnitus was denied in an April 2009 rating decision; the Veteran submitted a notice of disagreement with this decision and was issued a statement of the case, but he did not submit a substantive appeal or any new and material evidence prior to the expiration of the appeal period.  

2.  The April 2009 rating decision stated that the Veteran was exposed to acoustic trauma during service and that there were current diagnoses of bilateral hearing loss and tinnitus; the basis of the denials was that there was no nexus between the current disabilities and the in-service injury.  

3.  Evidence received since April 2009 includes material that was not previously considered and which purports to establish a relationship between the Veteran's current hearing loss and tinnitus disabilities and the in-service injury.  

4.  The evidence, in particular the competent medical opinions that address whether or not the Veteran's bilateral hearing loss and tinnitus are due to acoustic trauma in service, is in equipoise.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2014). 

2.  New and material evidence has been received to reopen the Veterans' claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that the duty to notify and duty to assist have been met.  Moreover, given the favorable nature of these decisions, any failures in the duty to notify or duty to assist were harmless error.  

New and Material

The Veteran's original claims for service connection for bilateral hearing loss and tinnitus were received in September 2008.  These claims were denied in an April 2009 rating decision.  The Veteran submitted a notice of disagreement with this decision in August 2009, and he was provided a statement of the case in March 2010.  The cover letter to the statement of the case notified the Veteran that in order to complete his appeal, he was required to submit a formal appeal within 60 days.  He did not do so.  A September 2012 letter from the AOJ to the Veteran informed him that his appeal period has expired because he did not submit a substantive appeal.  In addition, he did not submit any new and material evidence prior to the expiration of the appeal period.  Therefore, the April 2009 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the April 2009 rating decision included the Veteran's service treatment records, his DD 214, the report of a September 2008 private hearing examination, and the report of a December 2008 VA hearing examination.  This decision conceded that the Veteran was exposed to acoustic trauma during service and that there were current diagnoses of bilateral hearing loss and tinnitus.  However, the claims were denied on the basis that there was no nexus between the current disabilities and the in-service injury.  

The evidence received since April 2009 includes an August 2014 letter from the Veteran's private audiologist.  She opined that it was "without doubt" that the Veteran suffered permanent sensorineural hearing loss and tinnitus as a result of noise he was exposed to on the flight line during active service.  

The Board finds that this August 2014 opinion constitutes new and material evidence.  A September 2008 letter and opinion from this same audiologist was considered by the April 2009 rating decision.  However, the Board notes that the August 2014 opinion contains additional reasons and bases, and is expressed in terms that are much more definite that what was previously expressed.  Therefore, the information it contains is considered new and, as it addresses the basis for the previous denial by discussing the nexus between the acoustic trauma in service and the current disabilities, it is also material.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened, and the Board will address these claims on a de novo basis. 

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus are the results of acoustic trauma sustained during active service.  He notes that he spent most of service as part of a crew that serviced jet aircraft on the flight line. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as hearing loss/tinnitus become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes the report of a December 2008 VA examination which confirms that the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  This examination also includes a diagnosis of tinnitus.  See Romanowsky v. Shinseki, 
26 Vet.App. 289, 293 (2013) (finding that the Board erred in failing to address pre-claim evidence in assessing whether a current disablity existed, for purposes of service connection, at the time the claim was filed or during its pendency). Therefore, the first criterion for service connection has been met for both disabilities.

The Veteran's DD 214 shows that he was an aircraft mechanic during service.  In addition, the Veteran has provided numerous statements and credible testimony that described his almost daily exposure to acoustic trauma.  Therefore, the Board finds that there is evidence of an in-service incurrence of an injury, and the second criterion for service connection has been met.  

However, it is not enough to show an injury in service and current disabilities.  There must also be evidence of a relationship between the injury and the disabilities.  

In this case, the Veterans' service treatment records are negative for evidence of hearing loss or tinnitus.  He underwent an audiogram as part of his April 1964 discharge examination.  After converting these findings to ISO units, the Veteran did not have hearing loss as defined by 38 C.F.R. § 3.385, although it should be noted that the right ear showed some evidence of hearing loss in that he had auditory thresholds of 20 decibels or more at three frequencies. 

The December 2008 VA examiner reviewed the Veteran's medical records.  He stated that the Veteran had normal hearing thresholds at discharge and that there were no complaints relating to hearing or tinnitus.  The examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to active service.  

In contrast, the Veteran's private audiologist opined in her September 2008 letter that it was highly likely that the Veteran's hearing loss and tinnitus could be attributed to the noise he was exposed to while working on the flight line.  In her August 2014 letter, she opined that it was without doubt that the Veteran suffered permanent sensorineural hearing loss and tinnitus as a result of noise he was exposed to while working on the flight line in service.  

The Board finds that the opinions of the December 2008 VA examiner and the private audiologist are in relative equipoise.  While the August 2014 opinion was based in part on the inaccurate assumption that the Veteran only underwent a whisper test and not an audiogram at discharge, this assumption is not enough to undermine her opinion, given that the discharge audiogram is suggestive of some degree of hearing loss.  As there is relative equipoise between these opinions, the nexus between the Veteran's current bilateral hearing loss with tinnitus to the injury in service is conceded, and the final criterion for service connection has been met.  Entitlement to service connection for bilateral hearing loss and tinnitus is established.  

ORDER

New and material evidence has been submitted to reopen the issue of service connection for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss is granted.  

New and material evidence has been submitted to reopen the issue of service connection for tinnitus.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


